DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 25, line 1, “SoC” has been changed to -- SoC (system-on-a-chip) --.
Claim 27, line 4, “SoC” has been changed to -- SoC (system-on-a-chip) --.
Claim 30, line 4, “SoC” has been changed to -- SoC (system-on-a-chip) --.
Allowable Subject Matter
Claims 15-25, 27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to determining mutually corresponding pixels between first and second camera images for detection and identification of objects in a scene for autonomous guidance of a vehicle.
With regards to claim 15, Kajiwara (US 2018/0365524) discloses a method for continuously (paragraph 64) determining mutually corresponding pixels between a first camera image and a second camera image (paragraph 25), comprising the following steps:
recording the first camera image (paragraph 64); 
recording the second camera image (paragraph 64);
generating an output signal (paragraph 36), the output signal representing, in particular, an optical flow vector between the first and the second camera image (paragraph 25).
Horita (US 2019/0355148) discloses a method for continuously determining mutually corresponding pixels between a first camera image and a second camera image (paragraph 58), comprising the following steps:

recording a second camera image (paragraph 49); 
determining at least one correspondence matrix as a function of the recorded first camera image and of the recorded second camera image (paragraph 58); and 101114945.1 
7generating an output signal as a function of the determined correspondence matrix (paragraph 58), the output signal (paragraph 61).
The prior art, either singularly or in combination, does not disclose “…ascertaining, per clock cycle of a predefined clock frequency, at least one first signature matrix element having first coordinates of a first signature matrix as a function of the first camera image, the ascertained signature value of the first signature matrix element representing in each case surroundings of a pixel of the first camera image; assigning the first coordinates of each of the clock cycles to the ascertained signature value of the first signature matrix element in a signature value position table; ascertaining, per clock cycle of the predefined clock frequency, at least one signature value of a second signature matrix element having second coordinates of a second signature matrix as a function of the second camera image, the ascertained signature value of the second signature matrix element representing surroundings of a pixel of the second camera image; determining at least one element of a correspondence matrix as a function of the signature value position table of the signature value of the cyclically ascertained second signature matrix element and of the second coordinates of the second signature matrix element; and ascertaining, per clock cycle of the predefined clock frequency, at least one concatenation matrix element of a concatenation matrix as a function of the first signature matrix and of the signature value position table; 101114945.1 5wherein the determining of the at least one element of the correspondence matrix is also as a function of the ascertained concatenation matrix, as a function of the first camera image, and as a function of the second camera image” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
With regards to claim 25, Horita (US 2019/0355148) discloses an SoC (paragraph 161) configured to: 
record a first camera image (paragraph 49); 

determine at least one correspondence matrix as a function of the recorded first camera image and of the recorded second camera image (paragraph 58); and 101114945.1 
7generate an output signal as a function of the determined correspondence matrix (paragraph 58), the output signal (paragraph 65).
Kajiwara (US 2018/0365524) discloses generate an output signal (paragraph 36), the output signal representing (paragraph 42), in particular, an optical flow vector between the first and the second camera image (paragraph 25).
The prior art, either singularly or in combination, does not disclose “…wherein the SoC is configured to: ascertain, per clock cycle of a predefined clock frequency, at least one first signature matrix element having first coordinates of a first signature matrix as a function of the first camera image, the ascertained signature value of the first signature matrix element representing in each case surroundings of a pixel of the first camera image; assign the first coordinates of each of the clock cycles to the ascertained signature value of the first signature matrix element in a signature value position table; ascertain, per clock cycle of the predefined clock frequency, at least one signature value of a second signature matrix element having second coordinates of a second signature matrix as a function of the second camera image, the ascertained signature value of the second signature matrix element representing surroundings of a pixel of the second camera image; determine at least one element of the correspondence matrix as a function of the signature value position table of the signature value of the cyclically ascertained second signature matrix element and of the second coordinates of the second signature matrix element; and ascertain, per clock cycle of the predefined clock frequency, at least one concatenation matrix element of a concatenation matrix as a function of the first signature matrix and of the signature value position table; wherein the determination of the at least one element of the correspondence matrix is also as a function of the ascertained concatenation matrix, as a function of the first camera image, and as a function of the second camera image” of claim 25.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 25. 

at least one camera configured to record a first camera image and a second camera image continuously or at a predefined recording rate (paragraph 64); and 
a processor configured to: 
generate an output signal (paragraph 36), the output signal representing (paragraph 42), in particular, an optical flow vector between the first and the second camera image (paragraph 25).
Horita (US 2019/0355148) discloses an SoC (paragraph 161) configured to: determine at least one correspondence matrix as a function of the recorded first camera image and of the recorded second camera image (paragraph 58); and 101114945.1 
7generate an output signal as a function of the determined correspondence matrix (paragraph 58), the output signal (paragraph 65).
The prior art, either singularly or in combination, does not disclose “…wherein the SoC is further configured to: ascertain, per clock cycle of a predefined clock frequency, at least one first signature matrix element having first coordinates of a first signature matrix as a function of the first camera image, the ascertained signature value of the first signature matrix element representing in each case surroundings of a pixel of the first camera image; assign the first coordinates of each of the clock cycles to the ascertained signature value of the first signature matrix element in a signature value position table; ascertain, per clock cycle of the predefined clock frequency, at least one signature value of a second signature matrix element having second coordinates of a second signature matrix as a function of the second camera image, the ascertained signature value of the second signature matrix element representing surroundings of a pixel of the second camera image; determine at least one element of the correspondence matrix as a function of the signature value position table of the signature value of the cyclically ascertained second signature matrix element and of the second coordinates of the second signature matrix element; and 6U.S. Pat. App. Ser. 17/051,555ascertain, per clock cycle of the predefined clock frequency, at least one concatenation matrix element of a concatenation matrix as a function of the first signature matrix and of the signature value position table; wherein the determination of the at least one element of the 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 27. 
With regards to claim 29, Kajiwara (US 2018/0365524) discloses a control unit configured to continuously (paragraph 64) determining mutually corresponding pixels between a first camera image and a second camera image (paragraph 25), the control unit configured to: 
record the first camera image (paragraph 64); 
record the second camera image (paragraph 64);
generate an output signal (paragraph 36), the output signal representing, in particular, an optical flow vector between the first and the second camera image (paragraph 25).
Horita (US 2019/0355148) discloses a control unit configured to continuously determining mutually corresponding pixels between a first camera image and a second camera image (paragraph 58), the control unit configured to:
record a first camera image (paragraph 49); 
record a second camera image (paragraph 49); 
determine at least one correspondence matrix as a function of the recorded first camera image and of the recorded second camera image (paragraph 58); and 101114945.1 
7generate an output signal as a function of the determined correspondence matrix (paragraph 58), the output signal (paragraph 61).
The prior art, either singularly or in combination, does not disclose “…ascertain, per clock cycle of a predefined clock frequency, at least one first signature matrix element having first coordinates of a first signature matrix as a function of the first camera image, the ascertained signature value of the first signature matrix element representing in each case surroundings of a pixel of the first camera image; assign the first coordinates of each of the clock cycles to the ascertained signature value of the first signature matrix element in a signature value position table; ascertain, per clock cycle of the predefined clock frequency, at least one signature value of a second signature matrix element having second coordinates of a second signature matrix as a function of the second camera image, the ascertained 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 29. 
With regards to claim 30, Kajiwara (US 2018/0365524) discloses a vehicle including a camera system (paragraph 36), the camera system comprising: 
at least one camera configured to record a first camera image and a second camera image continuously or at a predefined recording rate (paragraph 64); and 
a processor configured to: 
generate an output signal (paragraph 36), the output signal representing (paragraph 42), in particular, an optical flow vector between the first and the second camera image (paragraph 25).
Horita (US 2019/0355148) discloses an SoC (paragraph 161) configured to: determine at least one correspondence matrix as a function of the recorded first camera image and of the recorded second camera image (paragraph 58); and 101114945.1 
7generate an output signal as a function of the determined correspondence matrix (paragraph 58), the output signal (paragraph 65).
The prior art, either singularly or in combination, does not disclose “…wherein the SoC is further configured to: ascertain, per clock cycle of a predefined clock frequency, at least one first signature matrix element having first coordinates of a first signature matrix as a function of the first camera image, the ascertained signature value of the first signature matrix element representing in each case surroundings of a pixel of the first camera image; assign the first coordinates of each of the clock cycles to the 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488